Title: To James Madison from William Plumer Jr., 8 June 1815
From: Plumer, William Jr.
To: Madison, James


                    
                        Sir,
                        Epping N.H. June 8. 1815.
                    
                    The subject of this letter will, I flatter myself, be considered as a sufficient excuse for the liberty which I take in addressing you. Considering the late war with Great Britain as one of the most important epochs in our national history, I have observed its progress & termination with great interest & anxiety. Now that it is happily concluded, I feel, in common with many others, a strong desire that its great events & heroic achievements, the talents which it developed, & the patriotism which displayed, should be properly recorded, both for the honor of the United States, & as an act of justice to those, who in every department of the state, whether civil or military, have deserved well of their country. I am informed that attempts have already been made to forestal the truth of history, by partial & incorrect accounts of the late war, written entirely with party views. Such attempts are the more to be deprecated, as subsequent historians are extreemly apt to follow the first writers, with an implicit reliance on their veracity & correctness, till in time falshood acquires a stability which it is afterwards impossible to shake. Of this, our history furnishes many examples. Considerations of this nature, joined to a belief that my labours might be of some service to my fellow citizens, & thus discharge a part of that debt, which every freeman owes his country, have induced me to undertake a history of the late war with Great Britain. I am sufficiently aware of the difficulty of such a task at the present time, & of my own inability to execute it in a manner worthy of the subject. I have however been taught to believe that industry may in some degree supply the place of genius; & that, with the aid which I anticipate from those who are best able to give it, it will be in my power to publish a better account of the late interesting transactions than would otherwise be likely very soon to appear.
                    The materials for this work, which I already possess, are very ample; including nearly every thing printed by order of Congress from the adoption of the constitution; all the documents published in the National Intelligencer; & some valuable information from private sources. There are however many important facts & views, which it would have been improper to communicate to the public while events were in transitu; & there are others to which it might never be convenient to give an official form, but which at the same time ought to be known. Should my design be so

fortunate as to meet with your approbation, I have to request that you would permit me to address such enquiries, as may become necessary in the course of my work, to the war & navy departments, & also to some of our most distinguished commanders in the sea & land service; who will not, I hope, esteem it too great a condescension to furnish me with brief statements of the great events in which they have been engaged. These, combined with their public despatches, would give to my narrative a degree of correctness & authenticity which it could obtain in no other way.
                    Should testimonials of my character be required, I can procure them from Governor Langdon, & other distinguished republicans in this quarter. I have also been honored with the acquaitance of the Secretary of the Navy. With my father, late Governor of this State, you are, I presume, acquainted. In the prosecution of my undertaking I can depend upon his friendly assistance & advice, whenever required.
                    In my first chapter, which is nearly finished, I have gone into the causes of the war at some length, by a review of the principal controversies & disputes between the United States & Great Britain from the peace of 1783 to the war of 1812. With sentiments of profound respect & consideration, I have the honor to be your excellency’s most obedient & very humble servant
                    
                        William Plumer jr.
                    
                